Citation Nr: 0931639	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  08-22 849	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a right foot 
condition.

4.  Entitlement to service connection for a left foot 
condition.

5.  Entitlement to service connection for a thoracolumbar 
spine condition (also claimed as upper and lower back pain).

6.  Entitlement to service connection for a right knee 
condition.

7.  Entitlement to service connection for a left knee 
condition.

8.  Entitlement to service connection for a right hand 
condition.
9.  Entitlement to service connection for a left hand 
condition.

10. Entitlement to service connection for a right wrist 
condition.

11.  Entitlement to service connection for a left wrist 
condition.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to January 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal of a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona that denied the benefits sought on 
appeal.


FINDING OF FACT


On August 7, 2009, the Board received a copy of a death 
certificate from the Phoenix, Arizona RO, which indicated 
that the Veteran died in November 2008.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, Veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claims to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  


ORDER

The appeal is dismissed.



		
RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


